United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CASE NO. 3:lS-CR~00507-S
§
JESUS DELGADO (01) §

ORDER ACCEP'I`ING REPORT ANI) REC()MMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Piea of Guiity, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guiity of the United States Magistrate Judge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(l), the
undersigned District Judge is of the opinion that the Report and Recomrnendation of the Magistrate .iudge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Couit. Accordingly, the Court accepts the plea of guiity, and
JESUS DELGADO is hereby adjudged guilty of 21 U.S.C. §§ 846, 841 (a)(l) and (i))(l)(A)]; Conspiracy to Possess
with Intent to Distribute a Ccntrolled Substance. Sentence will be imposed in accordance with the Court's scheduling

order.

m

ij

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by ciear and convincing evidence that the defendant is not
likeiy to flee cr pose a danger to any other person or the community if released and should therefore be released under § 3 l42(b)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(1)) or (c).

The defendant is ordered detained pursuant to lS U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United States
Marshal no iater than .

 

Tiie defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

l:] There is a substantial Eikelihood that a motion for acquittal or new trial witt be granted, or
l:l The Government has recommended that no sentence of imprisonment be imposed, and
ill This matter shaii be set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3142(b) or (c).

The defendant is not ordered detained pursuant to iS U.S.C. § 3143(€\)(2) because the defendant has filed a motion alleging
that there are exceptionai circumstances under § 3145(c) why lie/she should not be detained under § 3143(a)(2). This matter
shall be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3 i45(c) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if released under § 3 t42(b) or (c). »

SIGNED this § lday of January, 2019.

ira/§

KXREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

